DAVIDSON, Judge.
The facts show that appellant obtained from a registered pharmacist a narcotic drug, by a forged prescription and under a false name.
Such facts constituted a violation of Sec. 20 of Art. 725b, Vernon’s P. C., known as the Uniform Narcotic Drug Act.
Punishment was assessed at the maximum of ten years in the penitentiary.
Bills of Exception Nos. 1, 2, 3, and 4 complain of the overruling of appellant’s objection to the asking of certain questions. The questions so asked were not answered by the witness. There *166was nothing inherently wrong in the mere asking of the questions. Obviously, such bills of exception fail to present anything for review.
The argument complained of violated no mandatory rule or statute. The bills of exception are fatally defective in failing to negative the fact that the argument complained of was not invited by argument of appellant’s counsel.
No reversible error appearing, the judgment is affirmed.
Opinion approved by the court.